REINHARDT, Circuit Judge,
concurring in part, dissenting in part.
I concur in my colleagues’ decision to grant Sanders’ habeas petition with respect to his conviction for Unlawful Discharge. I differ, however, as to the validity of his conviction of Felon in Possession of a Firearm.
My colleagues properly state the legal standard for determining prejudice: so long as there is a reasonable probability that the outcome would have been different, the petitioner has established prejudice under clearly established federal law. We differ on the application of that standard to Sanders’ Felon in Possession Conviction. Namely, it seems implausible to *782me that the jury would have convicted Sanders on the Felon in Possession count had it credited Smith’s testimony and chosen not to convict on the Unlawful Discharge count.
Had the jury credited Smith’s testimony, it would have had reason to believe that Piotter instigated the fight with Sanders. It also would have had before it independent evidence supporting Sanders’ assertion that Piotter left the apartment in possession of a razor blade which he had drawn and threatened to use during the course of the fight. Assuming that the jury might have believed that Sanders picked up and unloaded the shotgun in order to prevent Piotter from returning to use it, there may well have been sufficient evidence to support a choice of evils instruction.1 But even if such an instruction had not been given, I believe it to be at least reasonably probable that three (or more) members of the jury simply would not have been willing to convict Sanders had they believed that the only reason he picked up the gun was to avoid a greater harm. Because there is a reasonable probability that the jury would have reached a different conclusion had Smith testified, I would grant Sanders’ habeas petition on both counts.

. In fact, Sanders’ own testimony may have been enough in itself, but that issue is not properly before us.